Title: Abigail Adams to Mary Smith Cranch, 21 November 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					Washington Nov’br 21. 1800
				
				I arrived in this city on Sunday the 16th ult— having lost my way in the woods on saturday in going from Baltimore we took the road to Frederick and got nine miles out of our road. You find nothing but a Forest & woods on the Way, for 16 and 18 miles not a Village, here and there a thatchd cottage without a single pane of glass— inhabited by Black’s— my intention was to have reachd Washington on saturday. last Winter there was a Gentleman and Lady in Philadelphia by the Name of Snowden whose hospitality I heard much of— they visited me and were invited to dine with us, but did not, as they left the city before the day for dinner. they belong to Maryland, and live on the road to this place 21 Miles Distant. I was advised at Baltimore to make their House My Stage for the night; the only Inn at which I could put up being 36 Miles ride from Baltimore. Judge

Chase who visited me, at Baltimore, gave mr T Adams a Letter to Major snowden—but I who have never been accustomed to quarter myself and servants upon private houses, could not think of it—particuliarly as I expected the chariot & 5 more Horses with two servants to meet me— I sit out early intending to make my 36 Miles if possible: no travelling however but by day light; we took a direction as we supposed right, but in the first turn, went wrong—and were wandering more than two hours in the woods in different paths, holding down & breaking bows of trees which we could not pass—untill we met a solitary black fellow with a horse and cart. we inquired of him our way, and he kindly offerd to conduct us—which he did two miles, and then gave us such a clue as led us out to the post road and the Inn where We got some dinner Soon after we left it, we met the chariot then 30 miles from Washington, and 20 from our destination. we road as fast as the roads would allow of, but the sun was near set when we came in sight of the Major’s I halted, but could not get courage to go to his House with ten Horses and nine persons— I therefore orderd the coach man to proceed, and we drove rapidly on. we had got about a Mile when we were stoped by the Major in full speed, who had learnt that I was comeing on; & had kept watch for me, with his Horse at the Door; as he was at a distance from the road— in the kindest, and politest Manner he urged my return to his House, represented the danger of the road, and the impossibility of my being accomodated at any Inn I could reach: a Mere hovel was all I should find— I plead My numbers, that was no objection he could accomodate double the number— there was no saying nay and I returned to a large Handsome Elegant House, where I was received with My Family, with what We Might term true English Hospitality Friendship without ostentation, and kindness without painfull ceremony Mrs Snowden is a charming Women of about 45. she has a lovely Daughter of 16 & one of 6 a son whom I had seen often in Philadelphia and who had several times dinned with us— I need not add that they are all true federal Characters— every attention possible was shown me and the next morning I took my departure, having shared in the common bounty of Major snowdens hospitality for which he is universally celebrated— I arrived about one oclock at this place known by the name of the city, and the Name is all that You can call so— as I expected to find it a new country, with Houses Scatterd over a space of ten miles, and trees & stumps in plenty with, a castle of a House—so I found it— the Presidents House is in a beautifull situation in front of which is the potomac

with a view of Alexandra— the country arround is romantic but a wild—a wilderness at present;
				I have been to George Town and felt all that mrs Cranch described when she was a resident there. it is the very dirtyest Hole I ever saw for a place of any trade, or respectability of inhabitants. it is only one mile from me but a quagmire after every rain. here we are obliged to send daily for Marketting; the capital is near two miles from us— as to roads we shall Make them by the frequent passing before winter but I am determined to be Satisfied and content, to say nothing of inconvenience &c that must be a worse place than even George Town, that I could not reside in for three Months—
				I found your dear Son here at the House to receive Me. he is well and grows much like his Father he dinned with us on sunday & yesterday, and yesterday I went to see Nancy and your Dear little modest Boys— Richard is a fine Boy, William is more bashfull, and Nancy is a fat little doe— they are all pretty children, and Mrs Cranch tho thin is handsomer than she was as a Girl—
				when I arrived here I found a Boston News paper, which containd the celebration of the Birth day at Quincy; it was truly gratifying to find in a world of calumny and falshood, that a Prophet could meet with honour in his own native soil— I hope the benidiction pronounced upon those who are reviled and persecuted falsly, may be his, who conscious of his own pure views and intentions; walks steadfastly on, tho the shafts and arrows of dissapointed ambition, are hurled at him from every quarter. the Letter of Hamilton which You have no doubt Seen, can never be answerd properly but by the person to whom it is addrest, because no one else knows all the circumstances, or can deny what he has published for facts; Many of which are as grose lies as Duane has told in the Aurora— Such a replie may one Day appear, when the Modern Man may appear still more odious than he now does.— I have heard from every quarter, but one voice. it is Hamilton has Done his own buisness— pray can You inform me, by whom those passages were selected from shakespear which composed the Quincy toasts. the President says if his Friends intended to flatter him, they have Succeeded, for he would not exchange the Quincy celebration, for any other that he has heard off—
				My dear sister the few lines in Your own hand writing were a cordial to my spirits. I pray Most Sincerely for Your perfect restoration to health and My Dear Mrs Norten— I have received all the kind Letters of My Brother Cranch and thank him for them if My

future peace & tranquility were all that I considered, a release from public life would be the most desirable event of it— I feel perfectly tranquil upon the subject, hoping and trusting that, the Being in whose Hands are the Hearts of all Men; will guide and direct our national counsels for the peace & prosperity of this great people—
				Remember me affectionatly to all my Friend, never omitting Mrs Black
				I have the pleasure to say we are all at present well, tho the news papers very kindly gave the President the Ague and fever— I am rejoiced that it was only in the paper that he had it—
				This Day the President meets the two Houses to deliver the speech. there has not been a House untill Yesterday— we have had some very cold weather and we feel it keenly— this House is twice as large as our Meeting House. I believe the great Hall is as Bigg— I am sure tis twice as long— cut your coat according to your Cloth— but this House is built for ages to come— the establishment necessary is a tax which cannot be born by the present sallery; no body can form an Idea of it but those who come into it— I had Much rather live in the house at Philadelphia— not one room or chamber is finished of the whole it is habitable by fires in every part, thirteen of which we are obliged to keep daily, or sleep in wet & damp places—
				yours as ever
				
					A A
				
			